1

2

3

4

5

6                        UNITED STATES DISTRICT COURT

7                       EASTERN DISTRICT OF CALIFORNIA

8                                 ----oo0oo----

9

10   THE NATIONAL GRANGE OF THE         No. 2:14-cv-676 WBS DB
     ORDER OF PATRONS OF
11   HUSBANDRY,

12                 Plaintiff,           ORDER
13       v.

14   CALIFORNIA GUILD, formerly
     doing business as “California
15   Stage Grange,”

16                 Defendant.

17

18                                ----oo0oo----

19               Plaintiff may file a response to defendant’s Ex Parte
20   Application to Stay the Scheduled April 18, 2019 Execution Sale
21   of the Name “California Guild” (Docket No. 278) by 12 noon April
22   17, 2019.   If plaintiff is unable to or otherwise does not
23   respond, the court will rule on the application ex parte.
24               IT IS SO ORDERED.
25   Dated:   April 16, 2019
26
27

28
                                       1
